Citation Nr: 0528389	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether Civil Service income is countable income for 
Department of Veterans Affairs (VA) pension eligibility 
purposes.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  He died in July 1979.  The appellant is his daughter 
who was adjudicated in April 1999 as a helpless child for 
Department of Veterans Affairs (VA) death pension benefits 
purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 administrative decision of 
the St. Paul, Minnesota, Regional Office (RO) of the VA.  In 
that decision, it was determined that the appellant's Civil 
Service income was countable under the VA pension program, 
and that her countable income from Civil Service exceeded the 
maximum annual rate of income allowable when determining 
eligibility of a child to receive VA death pension benefits.  
The appellant challenged that decision specifically regarding 
the RO's recognition of Civil Service benefits as countable 
income for purposes of qualification for VA death pension 
benefits.  In June 2004, the appellant perfected an appeal as 
to that specific issue.  


FINDINGS OF FACT

The appellant's Civil Service income consist of recurring 
monthly payments from the Civil Service that are not 
specifically excluded as countable income by pertinent VA law 
or regulations.  


CONCLUSION OF LAW

Civil Service income is countable income for VA purposes, 
including for the purpose of determining eligibility for 
death pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive . . 
., the VCAA is not applicable").  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute), and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
a June 2002 letter notifying her of its decision, the 
statement of the case issued to her in April 2004, and a 
supplemental statement of the case issued in October 2004.  
See 38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the appellant of the reasons her claim was denied 
and the evidence it had considered in denying the claim.  
Further, in the statement of the case and supplemental 
statement of the case, the RO advised the appellant of the 
legal criteria governing entitlement to the benefits sought 
on appeal, to include reference to pertinent statutes and 
regulations.  The appellant has been given an opportunity to 
provide evidence and argument on the matter.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence for her claim, to include affording her 
the opportunity for a hearing, and attempting to set up a 
personal meeting with the appellant to explain to her why her 
VA benefits were terminated.  All obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, it is not 
prejudicial to the appellant if the Board proceeds to issue a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

In the case at hand, the appellant maintains that income that 
she receives from Civil Service is based upon her need as a 
helpless child recipient, and as such, it should be treated 
for VA income purposes the same way as Social Security Income 
(SSI), which is not countable.  

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

In determining the recipient's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded under § 3.272.  See 38 
U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is 
a change in the maximum annual pension rate, or in the 
recipient's family income, the monthly rate of pension 
payable shall be adjusted effective the date of change.  See 
38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

The basic facts in this case are not in dispute.  In November 
1998, the appellant filed a claim for VA death pension 
benefits based upon the service of her deceased father, the 
veteran.  In an April 1999, rating decision, it was 
determined that the appellant had become permanently 
incapable of self-support prior to October 4, 1974, by reason 
of physical or mental disability, and that she was therefore 
considered a helpless child for VA benefits purposes.  In May 
1999, the appellant was awarded VA death pension, effective 
from July 1998.  

In May 2000, the RO directed a letter to the appellant that 
informed her that her pension had been stopped as of March 1, 
2000, because of her receipt of monthly Civil Service 
benefits that were excessive for purposes of eligibility for 
VA pension.  Specifically, it was determined that her annual 
Civil Service income of $5,028.00 ($419 per month) was over 
the pension income limit of $1,532.00 ($127 per month) for a 
child of a veteran.  As noted above, the appellant challenged 
the basis for the denial of her pension, specifically 
claiming that her Civil Service income should not be 
countable for VA pension eligibility purposes.  

As noted above, the law governing whether a recipient's 
income is countable for pension benefits purposes is clear, 
in that "payments of any kind from any source shall be 
counted as income . . . unless specifically excluded under 
§ 3.272." (emphasis added)  38 C.F.R. § 3.271(a).  A 
detailed and itemized review of 38 C.F.R. § 3.272 fails to 
disclose how Civil Service income would qualify for exclusion 
from countable income for VA pension purposes under any 
reasonable interpretation.  

Although the appellant maintains that her Civil Service 
income is based upon need, and argues that it should be 
treated as uncountable for VA income purposes just like SSI, 
in fact, the appellant's Civil Service income is an annuity 
governed by the Civil Service pension program, and is not 
based upon the need of the recipient, while the SSI program 
is.  Critically, exclusions from countable income do not 
include Civil Service benefits.  38 C.F.R. § 3.272.

In conclusion, although the Board is extremely sympathetic to 
the financial burdens facing the appellant, it is also bound 
by the laws passed by the United States Congress, including 
those relating to the determination of what is considered 
countable income for VA pension eligibility purposes.  The 
Board acknowledges the arguments advanced by the appellant.  
However, where the law and not the evidence is dispositive, 
the appeal must be denied as without legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Civil Service income is countable income for VA pension 
eligibility purposes, and the appeal is denied.  




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


